DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/11/2021 with respect to the rejection(s) of amended claims 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rim et al. Pub No. WO 2016/048008A1 when combined with existing prior art. See new rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. Pub No. US 2018/0062416 in view of Rim et al. Pub No. WO 2016/048008A1.
Regarding Independent Claim 1
Terry et al. disclose a wireless power receiving device [Fig 1, (24)] {¶ (0020)} configured to wirelessly receive power {¶ (0017-0018)} during wireless power transmission from a wireless power transmitting device [12] {¶ (0018)}, comprising: 

rectifier circuitry [50] {¶ (0025)} that receives wireless power using the first [1st 42] and second [2nd 42] coils and that supplies a voltage to the electrical components [50, 30] {¶ (0025)}.
Terry et al. fail to disclose an elongated magnetic core; 
first and second coils at opposing first and second ends of the elongated magnetic core, wherein the elongated magnetic core has first and second pillars protruding orthogonally from the elongated magnetic core at the first and second ends, respectively;
a third coil wrapped around the elongated magnetic core at a location between the first and second coils. 
However, Rim et al. disclose an elongated magnetic core [Fig 36, (composite of ends 3740 & 3730] {Page 2 of attached prior art, ¶ (1); 
first [on 3730 first right side wing core] and second coils [on 3703 second right side wing core] at opposing first [1st 3730] and second ends [2nd 3730] of the elongated magnetic core [includes middle coils], wherein the elongated magnetic core [includes middle coils] has first [1st right side wing 3730] and second [2nd right side wing 3730] pillars protruding orthogonally from the elongated magnetic core [includes middle coils] at the first [first right side 3730 end] and second ends [second right side 3730 end], respectively;
a third coil [middle coil] wrapped around the elongated magnetic core [includes middle coils] at a location between the first [on 3730 first right side wing core] and second coils [on 3703 second right side wing core]. 
Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Claims 2, 3, 5-11, 13-15 & 21-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. Pub No. US 2018/0062416 in view of Rim et al. Pub No. WO 2016/048008A1 as applied to claim 1, and further in view of Qiu et al. Pub No. US 2018/0069601.
Regarding Claim 2
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 1 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose the elongated magnetic core is curved along its length.
However, Qiu et al. disclose an elongated magnetic core [306] {¶ (0048)} is curved {¶ (0074)} along its length {¶ (0055)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 3
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 2 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose a housing in which the elongated magnetic core is mounted; 
a display on a front face of the housing.
Qiu et al. disclose a housing [Fig 2A, 3B, (202)] {¶ (0044, 0051)} in which the elongated magnetic core is [306] {¶ (0051)} mounted; 
a display [Fig 2A, (210)] {¶ (0044)} on a front face of the housing [202] {¶ (0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 5
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 3 {¶ (0018-0025)}.
Terry et al. fail to disclose the elongated core has a C shape, wherein the first coil comprises wire wrapped around the first pillar, and wherein the second coil comprises wire wrapped around the second pillar.
However, Rim et al. disclose an elongated core has a C shape [Fig 36, (composite of ends 3740 & 3730] {Page 2 of attached prior art, ¶ (1), wherein the first coil [on 3730 first right side wing core] comprises wire wrapped around the first pillar [1st right side wing 3730], and wherein the second coil [on 3703 second right side wing core] comprises wire wrapped around the second pillar [2nd right side wing 3730] {Pages 1-2}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Regarding Claim 6
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 5 {¶ (0018-0025)}.
Terry et al. fail to disclose the first and second coils are coupled in series, wherein the wire wrapped around the first pillar is wrapped clockwise around the first pillar, and wherein the wire wrapped around the second pillar is wrapped counterclockwise around.
However, Rim et al. disclose a first [Fig 36, (on 3730 first right side wing core] and second coils [on 3703 second right side wing core] are coupled in series [one after the other], wherein the wire wrapped around the first pillar [1st right side wing 3730] is wrapped clockwise around the first pillar [1st right side wing 3730], and wherein the wire wrapped around the second pillar [2nd right side wing 3730] {Pages 1-2} is wrapped counterclockwise around [Fig 36].
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Regarding Claim 7
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 3 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose a wrist band coupled to the housing.
However, Qiu et al. disclose a wrist band [Fig 2A, (206)] {¶ (0044)} coupled to the housing [202] {¶ (0044)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 8
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 7 {¶ (0018-0025)}.
Terry et al. fail to disclose the first and second pillars extend perpendicular to the display.
However, Rim et al. disclose a first [Fig 36, (1st right side wing 3730)] and second pillars [2nd right side wing 3730] {Pages 1-2} extend perpendicular to the display [of the mobile device] {Page 2, ¶ (7)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Regarding Claim 9
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 1 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose an antenna resonating element configured to transmit wireless signals at frequencies above 1 MHz, wherein the first and second coils are configured to receive wireless power signals at frequencies less than 1 MHz.
However, Qiu et al. disclose an antenna resonating element [Fig 3A, (302)] {¶ (0046)} configured to transmit wireless signals at frequencies above 1 MHz [7MHz] {¶ (0047)}, wherein the first [340-1] {¶ (0051)} and second coils [340-2] are configured to receive wireless power signals at frequencies less than 1 MHz [300KHz] {¶ (0047)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Independent Claim 10
Terry et al. disclose a wireless power receiving device [Fig 1, (24)] {¶ (0020)} configured to wirelessly receive power during wireless power transmission from a wireless power transmitting device [12] {¶ (0018)}, comprising: 
rectifier circuitry [50] {¶ (0020)} that receives wireless power using the first [42-1], second [42-2], and third coils [42-3] {¶ (0020)}.
Terry et al. fail to disclose an elongated core of magnetic material having opposing first and second ends, wherein the elongated core has a curved shape and lies in a plane, the elongated core has first and second pillars at the first and second ends, respectively, and the first and second pillars extend perpendicular to the plane; first, second, and third coils wrapped around the elongated core, the first and second coils being wrapped around the elongated core at the first and second ends, respectively.
However, Rim et al. disclose an elongated core [Fig 36, (composite of ends 3740 & 3730] {Page 2 of attached prior art, ¶ (1)} of magnetic material having opposing first [1st 3730] and second ends [2nd 3730], the elongated core [composite of ends 3740 & 3730] has first [1st right side wing 3730] and second pillars [2nd right side wing 3730] at the first [1st 3730] and second [2nd 3730] ends, respectively, and
the first [1st right side wing 3730] and second pillars [2nd right side wing 3730] extend perpendicular to the plane [of middle coil]; 
first [on 3730 first right side wing core], second [on 3703 second right side wing core], and third [middle coil] coils wrapped around the elongated core [composite of ends 3740 & 3730], the first [on 3730 first right side wing core], and second [on 3703 second right side wing core] coils being wrapped around the elongated core [composite of ends 3740 st 3730] and second [2nd 3730] ends, respectively {Pages 1-2 of attached prior art}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Terry et al. and Rim et al. fail to disclose the elongated core has a curved shape and lies in a plane.
However, Qiu et al. disclose an elongated core [Fig 3A, (306)] {¶ (0048)} has a curved shape and lies in a plane [Fig 3A] {¶ (0047-0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 11
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 10 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose a housing in which the elongated core is mounted, 
wherein the housing has opposing front and rear faces; and 
a display on the front face, 
wherein the elongated core has opposing first and second ends, 
wherein the first coil has wire wrapped around the elongated core at the first end and wherein the second coil has wire wrapped around the elongated core at the second end.
Qiu et al. disclose a housing [Fig 2A, 3B, (202)] {¶ (0044, 0052)} in which the elongated core [Fig 3A, (306)] {¶ (0051)} is mounted, 
wherein the housing [202] has opposing front [Fig 2A, (at 210)] {¶ (0044)} and rear faces [at 204] {¶ (0044)}; and 
a display [210] on the front face [at 210], 
wherein the elongated core [306] has opposing first [towards first 308] {¶ (0047)} and second ends [towards second 308], 
wherein the first coil [304-1] {¶ (0051)} has wire wrapped around the elongated core [306] {¶ (0051)} at the first end [towards first 308] and wherein the second coil [304-1] {¶ (0051)} has wire wrapped around the elongated core [306] at the second end [towards second 308] {¶ (0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Qiu et al. into the combined teachings of Terry et al. and Rim et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 13
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 11 {¶ (0020)}.
Terry et al. fail to disclose the first coil is on the first pillar and wherein the second coil is on the second pillar.
However, Rim et al. disclose a first coil [Fig 36, (on 3730 first right side wing core)] is on the first pillar [1st right side wing 3730] and wherein the second coil [on 3703 second right side wing core] is on the second pillar [2nd right side wing 3730] {Pages 1-2 of attached prior art}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Regarding Claim 14
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 13 {¶ (0020)}.
Terry et al. and Rim et al. fail to disclose the plane in which the elongated core lies is parallel to the front face.
However, Qiu et al. disclose a plane in which the elongated core [Fig 3A, (306)] {¶ (0048, 0074)} lies is parallel to the front face [Fig 2A, (210)] {¶ (0044)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Qiu et al. into the combined teachings of Terry et al. and Rim et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 15
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 10 {¶ (0018-0025)}.
Terry et al. and Rim et al. fail to disclose the elongated core is curved along its length.
However, Qiu et al. disclose an elongated core [Fig 3A, (306)] {¶ (0048, 0074)} is curved along its length {¶ (0074)}.
Qiu et al. into the combined teachings of Terry et al. and Rim et al. to have accommodate other internal components or a shape of a housing.
Regarding Independent Claim 21
Terry et al. disclose a wireless power transmitting device [Fig 1, (12)] {¶ (0018)} configured to wirelessly transmit power to a wireless power receiving device [24] {¶ (0018-0020)}.
Terry et al. fail to disclose an elongated magnetic core that lies in a plane and that has first and second pillars at first and second ends of the elongated magnetic core, respectively, 
wherein the first and second pillars extend orthogonal to the plane; and 
a puck housing having wireless power transmitting coils on the elongated magnetic core that are configured to transmit wireless power signals to the wireless power receiving device.
However, Rim et al. disclose an elongated magnetic core [Fig 36, (composite of ends 3740 & 3730] {Page 2 of attached prior art, ¶ (1)} that lies in a plane [of middle coil] and that has first [1st right side wing 3730] and second [2nd right side wing 3730] pillars at first [1st 3730] and second [2nd 3730] ends of the elongated magnetic core [composite of ends 3740 & 3730], respectively {Pages 1-2 of attached prior art}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Rim et al. to increase magnetic flux density and reduce loss of the cores.
Terry et al. and Rim et al. fail to disclose a puck housing having wireless power transmitting coils on the elongated magnetic core that are configured to transmit wireless power signals to the wireless power receiving device.
However, Qiu et al. disclose a puck housing [Fig 2A, (250)] {¶ (0044)} having wireless power transmitting coils [Figs 3A/3B, (302/262)] {¶ (0046-0047)} on the elongated magnetic core [306] {¶ (0046)} that are configured to transmit wireless power signals to the wireless power receiving device [200] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Qiu et al. into the combined teachings of Terry et al. and Rim et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 22
Terry et al. disclose the wireless power transmitting device [Fig 1, (12)] {¶ (0018)} of claim 21 {¶ (0018-0020)}.
Terry et al. and Rim et al. fail to disclose the wireless power transmission coils in the puck housing comprise four wireless power transmission coils.
However, Qiu et al. disclose a wireless power transmission coils [Figs 3A/3B, (302/262)] {¶ (0046-0047)} in the puck housing [Fig 2A, (250)] {¶ (0044)} comprise four wireless power transmission coils [Fig 3D, (304s)] {¶ (0054)} equally spaced around the annular magnet core [306] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Qiu et al. into the combined Terry et al. and Rim et al. to have accommodate other internal components or a shape of a housing.
Regarding Claim 23
Terry et al. disclose the wireless power transmitting device [Fig 1, (12)] {¶ (0018)} of claim 22 {¶ (0018-0020)}.
Terry et al. fail to disclose a magnet configured to attract a corresponding magnet in the wireless power receiving device.
However, Qiu et al. disclose a magnet [Fig 2A, (within 250)] {¶ (0044)} configured to attract a corresponding magnet {¶ (0044)} in the wireless power receiving device [200] {¶ (0044)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Terry et al. and Qiu et al. to have accommodate other internal components or a shape of a housing.
Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. Pub No. US 2018/0062416, in view of Qiu et al. Pub No. US 2018/0069601 as applied to claim 15, and further in view of Reiderman et al. Pub No. US 2007/0222453.
Regarding Claim 16
Terry et al. disclose the wireless power receiving device [Fig 1, (24)] {¶ (0020)} of claim 15 {¶ (0018-0025)}.
Terry et al., Rim et al. and Qiu et al. fail to disclose the elongated core has a C shape.
However, Reiderman et al. disclose an elongated core has a C shape [Fig 2, (101)] {¶ (0031)}.
Reiderman et al. into the combined teachings of Terry et al., Rim et al. and Qiu et al. to have accommodate other internal components or a shape of a housing and have a high frequency operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838